     Case 4:19-cv-00226 Document 150 Filed on 05/15/20 in TXSD Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

RUSSELL, et al,                     §
    Plaintiffs                      §
                                    §           No. 4:19-cv-00226
v.                                  §           Hon. Lee H. Rosenthal
                                    §           U.S. District Judge
HARRIS COUNTY, TEXAS, et al,        §
    Defendants                      §

           REPORT OF SHERIFF ED GONZALEZ MAY 15, 2020

      The jail population grows.




                                        1
    Case 4:19-cv-00226 Document 150 Filed on 05/15/20 in TXSD Page 2 of 5




      A confluence of factors contributes to this trend.

      First, the Texas Department of Corrections has not been accepting inmate

transfers since March 23, 2020. In a typical week before the COVID crisis, the

HCSO transferred, on average, between 80-100 inmates to the TDC. Because the

TDC has its own COVID issues, no transfers are currently being made.

      Second, felony courts are not moving their dockets as quickly as before the

crisis. It is not simply that fewer pre-trial release bonds are being issued, though that

is also true. The entire arrest-to-disposition process has slowed down. There are no

jury trials, and this has a ripple effect on how defense counsel and prosecutors handle

their cases.   Compliance with CDC guidelines in the courthouses limits the

availability of courtrooms for hearings. Inmates at the jail are not moving through

the system, creating a logjam.

      Another issue arose this week exacerbating the situation. A defendant from

the jail who had previously tested positive for COVID-19, but had since recovered,

was brought to the courthouse for a hearing. When the felony judge learned of the

prior positive test, the defendant was banished from the courtroom. Word spread

around the courthouse, leading to the issuance of several orders prohibiting the

Sheriff from bringing any inmate who has tested positive for COVID-19. Attached

to this report, as Exhibits 1, 2, and 3, are three such orders from the felony courts.




                                           2
    Case 4:19-cv-00226 Document 150 Filed on 05/15/20 in TXSD Page 3 of 5




      These new blanket orders provide no guidance for the several hundred inmates

who have tested positive. What is to become of them if the felony courts refuse to

handle their cases? Is COVID-19 to be a de facto life sentence? For now, at least,

they languish in jail.

      This Court has already expressed concern, not only about the crisis but also

its powers to deal with it. The Sheriff does not yet ask the Court for any specific

relief. The intent here is merely to inform. But make no mistake, the crisis is not

over, and it may in fact be worsening at the jail.

      Now, the numbers:

      1. As of May 15, 2020, there were 6007 felony pre-trial detainees. The total

          jail population is 7909.

      2. Of the original 426 detainees charged with non-violent offenses with no

          prior violent convictions, only 153 have been released.

      3. Regarding the inmates:

             • 646 have tested positive; 544 tested negative.

             • 249 of those who tested positive have recovered, with 110 in

                 recovery quarantine.

             • 19 are hospitalized.

      4. Quarantine:



                                           3
Case 4:19-cv-00226 Document 150 Filed on 05/15/20 in TXSD Page 4 of 5




       • 2793 in observational quarantine (no symptoms, but likely

          exposure).

       • 601 in buffer quarantine (newly booked)

       • 122 in surveillance quarantine (asymptomatic but tested positive).

 5. Regarding the HSCO staff:

       • 292 have tested positive, most of whom work in the jail.

       • 338 are currently quarantined.

                                Respectfully submitted.

                                /s/ Murray Fogler
                                Murray Fogler
                                FOGLER, BRAR, O’NEIL & GRAY, LLP
                                S.D. Tex. No. 2003
                                State Bar No. 07207300
                                mfogler@foglerbrar.com
                                909 Fannin, Suite 1640
                                Houston, Texas 77010
                                Tel: 713.481.1010
                                Fax: 713.574.3224

                                Victoria Jimenez
                                Legal Director
                                Harris County Sheriff’s Office
                                1200 Baker St.
                                Houston, Texas 77002
                                Tel: 346.286.1588
                                Victoria.Jimenez@sheriff.hctx.net

                                ATTORNEYS FOR SHERIFF ED GONZALEZ




                                  4
    Case 4:19-cv-00226 Document 150 Filed on 05/15/20 in TXSD Page 5 of 5




                        CERTIFICATE OF SERVICE

      I certify that on May 15, 2020, a copy of this document was served on counsel

of record via electronic filing in accordance with the USDC Southern District of

Texas Procedures for Electronic Filing.

                                      /s/ Murray Fogler
                                      Murray Fogler




                                          5
